

Exhibit 10.16


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is effective as of March 17, 2015
(the “Effective Date”), by and between Under Armour, Inc. a Maryland corporation
(the “Company”), and Michael Lee (“Executive”), a resident of the State of
California.


1.    Employment. Subject to the terms and conditions contained herein, the
Company hereby employs Executive, and Executive hereby accepts employment with
the Company.


2.    Term. The term of Executive’s employment under this Agreement shall be the
period commencing on the date hereof and continuing until December 31, 2018,
unless terminated earlier pursuant to Section 7 (such period, the “Term”).
Executive’s employment with the Company during the Term and any time period
after the Term shall be on an at-will basis, which means that, subject to the
terms and conditions set forth herein, Executive’s employment is terminable by
either the Company or Executive for any reason or no reason, with or without
cause.


3.    Position and Duties. Executive shall serve as Senior Vice President, North
America Digital and Connected Fitness. The principal place of Executive’s
employment shall be the Company’s office located in San Francisco, California;
however, Executive is required to have a presence at the Company’s headquarters
in Baltimore, Maryland, for substantial periods from time to time in connection
with performing Executive’s employment duties, and Executive is expected to
travel to the Company’s headquarters regularly, and other locations as
necessary, on Company business during the Term.


4.    Exclusivity. Throughout the Term, and except to the extent otherwise
authorized by the Company, Executive shall devote Executive’s full business time
and energy to the business and affairs of the Company and use Executive’s
reasonable best efforts, skills and abilities to promote the interests of the
Company and perform Executive’s duties and responsibilities hereunder. Executive
represents and warrants that Executive is under no fiduciary, contractual or
other legal obligation to another company, venture, business or employer that
would prevent Executive from being employed by the Company as set forth herein.
This provision shall not be construed to prohibit any activities relating to the
management of Executive’s personal investments or to prohibit Executive from
investing in, serving as an advisor to, or serving on corporate, business,
civic, religious, educational or charitable entities, boards or committees, so
long as any such activities do not materially interfere with Executive’s
performance of his duties and responsibilities hereunder.


5.    Compensation and Benefits.






--------------------------------------------------------------------------------




a.    Base Salary. Executive shall be paid a base salary (the “Base Salary”) of
$250,000 per year from the date hereof until January 1, 2016 and, thereafter,
$325,000 per year, less applicable deductions, payable in installments in
accordance with the Company’s customary payroll practices. The Company may, in
its sole discretion, adjust the Base Salary, as and when the Company deems
appropriate.
b.    Benefits. Subject to and in accordance with the terms and conditions of
the Company’s applicable plan documents in force from time to time and
applicable law, Executive will be eligible to participate in all employee
benefit plans, programs and arrangements (including, without limitation, any
plans, programs and arrangements providing for retirement benefits, disability
benefits, health and life insurance, vacation and paid holidays) that the
Company makes available to its similarly situated executives generally.


c.    Bonuses. For each year of the Term starting January 1, 2017, provided that
Executive meets the Company’s high expectations on Executive’s Annual
Performance Evaluations, Executive will be eligible to receive a bonus subject
to the rules set forth in the Company’s annual Incentive Plan, as in effect from
time to time, commensurate with other employees of the Company participating at
the Senior Vice President level.


d.    Equity. For each year of the Term starting January 1, 2017, Executive will
be eligible to receive equity awards under the Company’s 2005 Omnibus Long-Term
Incentive Plan (or any successor plan thereto), subject to approval of the
Compensation Committee of the Board of Directors, and commensurate with other
employees of the Company participating at the Senior Vice President level. Any
equity awards shall be subject to the Company’s 2005 Omnibus Long-Term Incentive
Plan (or any successor plan thereto) and standard documents and shall be granted
at the time of the Company’s annual equity award grant (which is expected to
occur in February of each year during the Term).


e.    Business Expenses. The Company shall reimburse Executive for (or, at the
Company’s option, pay) all ordinary, necessary and reasonable business expenses
actually incurred by Executive in performing Executive’s duties under this
Agreement. All reimbursable expenses shall be appropriately documented by
Executive upon submission of any request for reimbursement in a manner
consistent with the Company’s expense reporting policies and applicable federal
and state tax recordkeeping requirements.


f.    Withholdings and Taxes. All compensation payable to Executive hereunder is
subject to withholding for all applicable federal, state and local income taxes,
and all applicable employment, occupational, Social Security and other similar
taxes, and any other amounts as required by law.






--------------------------------------------------------------------------------




g.    Clawback. Notwithstanding any other provision in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).




6.    Confidentiality and Non-Solicitation. Executive acknowledges and agrees
that Executive is bound by Executive’s obligations to the Company with respect
to confidentiality and non-solicitation as set forth in Executive’s “Employee
Confidential Information and Invention Assignment Agreement” (hereinafter
“Employee Agreement”) dated as of the date hereof, attached hereto and
incorporated herein by reference.


7.    Termination; Rights on Termination. Executive’s employment is at-will but
the benefits Executive receives upon termination, if any, are dependent on the
reason for termination. Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all positions that
Executive holds as an officer or member of the Board of Directors (or a
committee thereof) of the Company or any of its affiliates. Executive’s
employment may be terminated in any one of the following ways:


a.    Termination by the Company for Cause. The Company may terminate the Term
and Executive’s employment for Cause (as defined below), and such termination
for Cause shall be effective immediately upon provision of notice to Executive
that his employment has been terminated for Cause. For purposes of this
Agreement, “Cause” means: (i) Executive’s material breach of any material
provision of this Agreement or any other agreement to which Executive and the
Company and/or its affiliates are parties, (ii) Executive’s willful failure to
perform Executive’s duties under this Agreement, (iii) Executive’s willful
failure to follow a lawful directive of the Company’s Board of Directors, (iv)
Executive’s material failure to comply with the Company’s material written
policies or rules, as they may be in effect from time to time, provided that
Executive has been provided with written notice of such policies or rules, (v)
Executive’s commission of any negligent or intentional act that results in
severe harm to the Company, excluding any act Executive takes in good faith that
Executive reasonably believed was in the best interests of the Company, (vi)
Executive’s use of illegal drugs, (vii) Executive’s material dishonesty, fraud,
willful misconduct or breach of fiduciary duty with respect to the business or
affairs of the Company, or (viii) Executive’s commission of a felony; offense
punishable by imprisonment in a state or federal penitentiary; any offense,
civil or criminal, involving material dishonesty, fraud, moral turpitude or
immoral conduct; or any crime of sufficient import to potentially discredit or
adversely affect the Company’s ability to conduct its business in the normal
course; provided,




--------------------------------------------------------------------------------




however, that no termination shall occur pursuant to subsections (i) through (v)
herein unless the Company first gives Executive notice of its intention to
terminate and of the Cause for such termination, and Executive has not, within
fifteen (15) business days following receipt of such notice, cured such Cause to
the reasonable satisfaction of the Company, provided such Cause can be cured. In
the event Executive’s employment is terminated by the Company for Cause, no
compensation or benefits shall be payable to Executive after the date of such
termination, except as provided for in Section 7.f) or as otherwise required
under the terms of the Company’s employee benefit plans and programs or
applicable law.


b.    Termination by the Company Without Cause. At any time during the Term, the
Company may, without Cause and for any reason whatsoever, terminate the Term and
Executive’s employment, effective immediately upon provision of notice to
Executive or at such later date specified by the Company. In the event
Executive’s employment is terminated without Cause, and provided that Executive
fully complies with his obligations under this Agreement and executes a general
release of all claims as required under Section 7.g), then Executive shall be
paid compensation pursuant to Sections 7.f), 7.g), and 7.h).


c.    Termination by Executive for Good Reason. Executive may terminate the Term
and his employment for Good Reason. For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, in each case without
Executive’s written consent: (i) a material reduction in Executive’s Base
Salary, unless the reduction is part of an overall and nondiscriminatory
reduction to the base salaries of all similarly situated employees and the
reduction is proportional to the reductions suffered by the other employees,
(ii) a relocation of Executive’s principal place of employment to a location
more than fifty (50) miles from the locations identified in Section 3 (provided,
however, that any travel contemplated by Section 3 of this Agreement shall not
constitute a relocation), or (iii) a material reduction in Executive’s
authority, duties or responsibilities as they exist at the start of this
Agreement (other than temporarily while Executive is physically or mentally
incapacitated or as required by applicable law). Notwithstanding the foregoing,
an occurrence described above which otherwise may constitute Good Reason
hereunder shall not constitute Good Reason if: (x) Executive fails to provide
written notice to the Company of the occurrence alleged to constitute Good
Reason hereunder within fifteen (15) business days after such occurrence
initially occurs, (y) the Company cures, corrects or otherwise remedies such
occurrence within thirty (30) business days after the Company’s receipt of
Executive’s written notice hereunder, as determined in the Company’s reasonable
judgment, or (z) in the event the Company does not cure, correct or otherwise
remedy such occurrence as provided above, Executive fails to resign within ten
(10) business days after the end of such cure period. In the event Executive’s
employment is terminated by Executive for Good Reason, and provided that
Executive fully complies with his obligations under this Agreement and executes
a general release of all claims as required under




--------------------------------------------------------------------------------




Section 7.g), then Executive shall be paid compensation pursuant to Sections
7.f), 7.g), and 7.h).


d.    Termination by Executive without Good Reason. Executive may terminate the
Term and his employment hereunder without Good Reason upon provision of thirty
(30) calendar days’ written notice to the Company. In the event Executive
terminates his employment without Good Reason, no compensation or benefits shall
be payable to Executive after the date of termination, except as provided for in
Section 7.f) or as otherwise required under the terms of the Company’s employee
benefit plans and programs or applicable law.


e.    Termination Upon Death or Disability. The Term and Executive’s employment
with the Company will terminate immediately upon the death of Executive, and may
be terminated by the Company upon the Disability of Executive. The term
“Disability” for purposes of this Agreement means the inability of Executive to
perform Executive’s essential duties and responsibilities (even with reasonable
accommodation) under this Agreement for a period of more than ninety (90)
consecutive days or one hundred and eighty (180) nonconsecutive days during any
twelve (12) month period by reason of a mental or physical disability as
determined by the Board of Directors of the Company in its reasonable
discretion. In the event Executive’s employment is terminated due to Executive’s
death or Disability, Executive, or Executive’s estate as applicable, shall
receive the benefits set forth in Section 7.f), and as otherwise required under
the terms of the Company’s employee benefit plans and programs or applicable
law.


f.    Payment Through Termination. Upon termination of Executive’s employment
for any reason, Executive (or Executive’s estate, in the case of a termination
due to Executive’s death) shall be entitled to receive any accrued but unpaid
Base Salary and all benefits and reimbursements due through the effective date
of termination (collectively, the “Accrued Amounts”). The Accrued Amounts will
be paid in accordance with the Company’s standard payroll procedures, except
that Executive’s rights under any employee benefit plan or program of the
Company shall be governed by the terms of such plan or program and applicable
law.
g.    Payment for Termination By the Company Without Cause or By Executive for
Good Reason. In the event Executive’s employment is terminated by the Company
without Cause (other than pursuant to death or Disability) or by Executive for
Good Reason, and provided that Executive fully complies with his obligations
under this Agreement and executes and returns to the Company, within twenty-one
(21) days after Executive’s termination (or such longer period as may be
required by applicable law), a full and complete release of all claims against
the Company, its affiliates, and their respective employees, officers, and
directors, in a form reasonably acceptable to the Company (the “Release”), and
provided, further, that Executive does not revoke the Release, then the Company
shall pay Executive, in addition to the Accrued Amounts, an amount equal to (x)
two times Base Salary, in the event the termination occurs in 2015 or 2016, one
and one-half times Base




--------------------------------------------------------------------------------




Salary, in the event the termination occurs in 2017 or one times Base Salary, in
the event the termination occurs in 2018 or thereafter, less required
withholdings, payable in substantially equal installments in accordance with the
Company’s regular payroll practices, commencing on the sixtieth (60th) day after
the date of termination (but with the first payment being a lump sum payment
covering all payment periods from the date of termination through the date of
such first payment), provided that the Release has become final and irrevocable,
and (z) the bonus (if any) for the year immediately preceding the year in which
the termination occurs to the extent it has not been paid in accordance with
Section 5(c), less required withholdings. For the avoidance of doubt, Executive
shall not be entitled to any bonus for the year in which the termination occurs
unless Executive is employed with the Company on the last day of such year as
provided in the Company’s annual Incentive Plan, as in effect from time to time.
Executive’s rights under any employee benefit plan or program of the Company
shall be governed by the terms of such plan or program and applicable law.


h.    COBRA Payments for Termination By the Company Without Cause or By
Executive for Good Reason. If Executive complies with the conditions set forth
in Section 7.g) and timely and properly elects continuation coverage under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), the Company shall pay
Executive’s COBRA premiums for twelve 12 months to enable Executive to continue
Executive’s medical (including prescription), dental and vision insurance
coverage on the same terms as existed prior to Executive’s termination (subject
to any future changes in coverage that the Company makes for other full-time
employees).


8.    Return of Company Property. Executive agrees that upon the termination of
his or her employment for any reason, or upon the Company’s request at any time,
Executive shall (i) immediately deliver to the Company all tangible and
intangible property owned by the Company and within the possession or control of
Executive, including, without limitation, access cards, keys, computers,
computing devices, cell phones, memory devices, computer files, notes,
documents, records and any other tangible item, together with all copies of any
of the foregoing, and any other material containing, summarizing, referencing,
or incorporating in any way or otherwise disclosing any Confidential Information
(as defined in the Employee Agreement) or Works Made for Hire (as defined in the
Employee Agreement), and (ii) immediately delete and erase from any tangible and
intangible property not owned by the Company and within the possession or
control of Executive any material containing, summarizing, referencing, or
incorporating in any way or otherwise disclosing any Confidential Information or
Works Made for Hire.


9.    Cooperation. During the Term and thereafter, Executive shall reasonably
and appropriately respond to all reasonable inquiries from the Company relating
to any current or future investigation, regulatory action, or litigation
(including but not limited to any internal or external investigations), and
shall make himself or herself reasonably available to confer with the Company
and/or its counsel and otherwise provide such reasonable assistance,




--------------------------------------------------------------------------------




information and/or testimony, as the Company and/or its counsel may deem
necessary in connection with such investigation, regulatory action, or current
or future litigation arising from actions or events occurring during Executive’s
employment with the Company. If the Company requires assistance in accordance
with this Section 9, the Company shall reimburse Executive for any reasonable
out of pocket expenses of Executive incurred in connection with Executive’s
provision of such assistance.


10.    Non-disparagement. Executive shall not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company (including
negative references to the Company’s products, services, policies, directors,
officers or employees). In addition, the Company agrees (through its directors
and officers) not to disparage Executive in any manner likely to be harmful to
Executive’s business or personal reputation. Notwithstanding the foregoing,
nothing in this Agreement shall apply to or restrict in any way the
communication of any information by Executive, in whatever form, (i) as it
relates to the performance of Executive’s duties or responsibilities for
Company, (ii) to any person acting on behalf of the Company in connection with
any internal investigation or review, (iii) to any person acting on behalf of a
government agency conducting an investigation about which Executive has relevant
information, or (iv) to any other person if required by a lawfully issued
subpoena or court order. If Executive responds or communicates with any party or
entity described in clause (iii) or (iv) of the preceding sentence, Executive
shall notify the Company in advance of such response or communication except to
the extent such notification is prohibited by law. Notwithstanding the
foregoing, nothing in this Agreement shall apply to or restrict in any way the
communication of any information by the Company, in whatever form, to any person
or entity if required by a lawfully issued subpoena or court order. If the
Company responds or communicates with any party or entity described in the
preceding sentence, the Company shall notify Executive in advance of such
response or communication except to the extent such notification is prohibited
by law.


11.    Indemnification. In the event Executive is made, or threatened to be
made, a party to any legal action, government investigation, or proceeding, by
reason of the fact that Executive is or was an employee or officer of the
Company or serves or served any other entity in any capacity at the Company’s
request, Executive shall be indemnified by the Company. During Executive’s
employment with the Company and thereafter, so long as Executive may have
liability arising out of his service as an officer or director of the Company,
the Company agrees to continue and maintain a director’s and officer’s liability
insurance policy covering Executive with coverage no less than that available to
active directors and officers of the Company.


12.    Notices.


a.    All notices provided for or required by this Agreement shall be in writing
and shall be deemed to have been properly given when sent to the other party by
facsimile (confirmation of receipt required), electronic mail (confirmation of
receipt




--------------------------------------------------------------------------------




required), or when received by the other party if mailed by certified or
registered mail, return receipt requested, as follows:


If to the Company: Under Armour, Inc.


Attn: John Stanton, SVP General Counsel
1020 Hull Street
Baltimore, MD 21230
Email address: ___________________


with copies to (which shall not constitute notice):


King & Spalding LLP
Attn: William Roche
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Email address: _________________


If to Executive: Michael Lee


_____________________
_____________________
Email address: _________________


b.    Either party hereto may change the address to which notice is to be sent
by written notice to the other party in accordance with the provisions of this
Section 12.


13.    Entire Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the parties, and supersedes and replaces any
and all other agreements, written or oral, express or implied, between
Executive, on the one hand, and the Company or MyFitnessPal, Inc., on the other
hand, concerning the subject matter hereof, with the exception of the Employee
Agreement and the Merger Non-Competition Agreement, both between the Company and
the Executive dated as of the date hereof, which remain in full force and
effect. For the avoidance of doubt, any written agreements between the Executive
and the Company or its affiliates entered into in connection with the
acquisition of MyFitnessPal by the Company shall not be amended, superseded or
replaced by this Agreement, and nothing in this Agreement affects, amends or
modifies Executive’s entitlement to payments, compensation, equity or benefits,
if any, under the terms and conditions set forth in such agreements.


14.    Waiver. The waiver by any party to this Agreement of a breach of any of
the provisions of this Agreement shall not operate or be construed as a waiver
of any subsequent or simultaneous breach of the same or different provisions.






--------------------------------------------------------------------------------




15.    Governing Law; Venue. This Agreement shall be deemed to be made in, and
in all respects shall be interpreted, construed, and governed by and in
accordance with the laws of the State of Maryland, irrespective of its
choice-of-law rules. Any action, suit or other legal proceeding arising under or
relating to this Agreement or the interpretation or enforcement of any provision
of this Agreement, Executive’s employment with the Company, or the cessation of
Executive’s employment with the Company shall be filed exclusively in the state
or federal courts in the State of Maryland. Each party to this Agreement: (i)
expressly and irrevocably consents and submits to the exclusive jurisdiction of
each state and federal court located in the State of Maryland (and each
appellate court located in the State of Maryland) in connection with any such
action, suit or legal proceeding; (ii) agrees that each state and federal court
located in the State of Maryland shall be deemed to be a convenient forum; and
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such action, suit or legal proceeding commenced in any state or federal court
located in the State of Maryland, any claim that such party is not subject
personally to the jurisdiction of such court, that such action, suit or legal
proceeding has been brought in an inconvenient forum, that the venue of such
action, suit or legal proceeding is improper or that this Agreement or the
subject matter of this Agreement may not be enforced in or by such court.


16.    Assignability. This Agreement is personal to Executive and may not be
assigned by Executive. Any purported assignment by Executive shall be null and
void from the initial date of the purported assignment. This Agreement shall be
assignable by the Company without prior written consent of Executive, and shall
inure to the benefit of the Company and its successors and assigns.


17.    Headings and Captions. The headings and captions used in this Agreement
are for convenience of reference only, and shall in no way define, limit, expand
or otherwise affect the meaning or construction of any provision of this
Agreement.


18.    Counterparts Acceptable. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument. The exchange of a fully executed
Agreement (in counterparts or otherwise) by electronic transmission in .PDF
format or by facsimile shall be sufficient to bind the parties to the terms and
conditions of this Agreement. A facsimile or scanned (e.g., .PDF, .GIF, etc.)
signature shall be deemed to be an original.


19.    Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable, illegal
or invalid for any reason or is otherwise deemed null and void, then that
provision is to be construed either by modifying it to the minimum extent
necessary to make it enforceable (to the extent permitted by law) or
disregarding it (in the event modification is not permitted by law). If an
unenforceable provision is modified or disregarded in accordance with this
Section 19, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the rest of the Agreement shall
remain in full force and effect as written.






--------------------------------------------------------------------------------




20.    Third Party Beneficiaries. The parties agree that the affiliates of the
Company are intended third party beneficiaries of this Agreement, with full
rights to enforce this Agreement. Except as stated in the preceding sentence,
this Agreement does not confer any rights or remedies upon any person or entity
other than the parties to this Agreement and their respective successors and
permitted assigns.


21.    Interpretation. No provision of this Agreement or any related document
shall be construed against or interpreted to the disadvantage of any party
hereto by reason of such party’s having or being deemed to have structured or
drafted such provision.


22.    Modification. No provision of this Agreement may be modified or waived
except in writing signed by Executive and a duly authorized representative of
the Company. The writing shall specifically reference this Agreement and the
provision that the Company and Executive intend to waive or modify.
Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.


23.    Survival. Executive’s obligations under this Agreement shall survive the
expiration or termination of this Agreement for any reason and shall thereafter
be enforceable whether or not such termination is claimed or found to be
wrongful or to constitute or result in a breach of any contract or of any other
duty owed or claimed to be owed to Executive by the Company.


24.    Code Section 409A. This Agreement is intended to comply with Section 409
of the Internal Revenue Code of 1986, as amended (“Section 409A”), or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or as a short-term deferral shall
be excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Executive’s separation from service, the Company determines that the
Executive is a “specified employee,” within the meaning of Section 409A, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of such separation from service would be considered




--------------------------------------------------------------------------------




nonqualified deferred compensation under Section 409A such payment or benefit
shall be paid or provided at the date which is the earlier of (i) six (6) months
and one day after such separation from service and (ii) the date of the
Executive’s death (“Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 24 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or provided to the Executive in a single lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.


25.    Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


[signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties are signing this Agreement to be effective as of
the Effective Date.


UNDER ARMOUR, INC.


By: /s/ Brad Dickerson    
Name: Brad Dickerson
Title: Chief Financial Officer


EXECUTIVE


/s/ Michael Lee        
Name: Michael Lee






--------------------------------------------------------------------------------





Exhibit to Employment Agreement


EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT


This EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT (the
“Agreement”) is made and entered into as of the date first written below, by and
between Michael Lee (“Employee” or “I”) and Under Armour, Inc., a Maryland
corporation (the “Company”).


As a condition of my employment with the Company, and in consideration of my
employment with the Company and any compensation now and hereinafter paid to me,
I hereby declare and agree as follows:


1.     At-Will Employment.


I understand and acknowledge that my employment with the Company constitutes
“atwill” employment. I also understand that any representation to the contrary
is unauthorized and not valid unless in writing and signed by an officer of the
Company. Accordingly, I acknowledge that, subject to the terms and conditions
set forth in that certain Employment Agreement between the Company and me, dated
March 17, 2015 (the “Employment Agreement”) my employment relationship may be
terminated at any time, with or without good cause or for any or no cause, at my
option or at the option of the Company.


2.     Definitions.


For the purposes of this Agreement:
“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.


“Confidential Information” means any data or information with respect to the
conduct or details of the business conducted by the Company or its Subsidiaries,
other than Trade Secrets, that is valuable to the Company or its Subsidiaries
and not generally known to the public or to competitors of the Company or its
Subsidiaries.


“Control,” “Controlling” or “Controlled by” means, when used with respect to any
specified Person, the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


“Inventions” means Trade Secrets, inventions, mask works, ideas, processes,
formulas, source and object codes, data, programs, other works of




--------------------------------------------------------------------------------




authorship, know-how, improvements, discoveries, developments, designs and
techniques.


“Material Contact” means that the Employee had material business dealings with
the employee or contractor on behalf of the Company or any of its Affiliates.


“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization, governmental entity or
other legally recognized entity.


“Proceeding” means any lawsuit, litigation, arbitration, mediation,
investigation or other similar proceeding before any governmental authority or
private dispute resolution body.


“Proprietary Rights” means all intellectual property and industrial property
rights of any kind whatsoever throughout the world, including but not limited to
patent rights, copyrights (including but not limited to mask work rights), trade
secret rights, trademark and service mark rights, and, to the extent recognized,
“moral rights.”


“Regulations” means, with respect to a particular Person or its assets, any
laws, statutes, ordinances, regulations, rules, orders, judgments, decisions,
consent decrees, rulings or injunctions of any governmental authority binding on
such Person or assets.


“Subsidiary” or “Subsidiaries” means any Person of which the Company owns,
directly or indirectly through a Subsidiary, a nominee arrangement or otherwise,
at least a majority of the outstanding units, interests or shares of capital
stock (or other ownership interests) entitled to vote generally or otherwise
have the power to elect a majority of the board of directors or similar
governing body or the legal power to direct the business or policies of such
Person.


“Term” means a period of one (1) year starting on the date the Employee’s
employment with the Company terminates.


“Territory” means the United States of America and any other country, city,
state, jurisdiction or territory in which the Company does business.


“Third Party Information” means any data or information with respect to the
conduct or details of the business conducted by third parties (including but not
limited to clients, customers, contractors, consultants, licensees or
affiliates) that is valuable to the third parties and not generally known to the
public or to their competitors.






--------------------------------------------------------------------------------




“Trade Secrets” means information with respect to the conduct or details of the
business conducted by the Company or any Subsidiary, including any technical or
nontechnical data, formula, pattern, compilation, program, device, method,
technique, design, drawing, process, financial data, financial plan, product
plan, list of actual or potential customers or suppliers or other information
similar to any of the foregoing, which (i) derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use, and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.


3.     Protection of Trade Secrets and Confidential Information.


a. Non-Disclosure. I hereby agree that neither I nor any of my Affiliates will
use any Confidential Information or Trade Secrets or disclose any Confidential
Information or Trade Secrets to any Person, without the prior written consent of
the Company. My obligations in this Section 3(a) shall continue for as long as
the applicable information continues to constitute Confidential Information or a
Trade Secret as defined in this Agreement or under applicable Regulations. The
provisions of this Section 3(a) will not apply to Confidential Information or
Trade Secrets that otherwise become generally known in the industry or to the
public through no act of my or any Person acting by or on my behalf, or, subject
to Section 3(g), which is required to be disclosed by court order or applicable
Regulations. Nothing in this Agreement shall diminish the rights of the Company
or its Affiliates regarding the protection of Confidential Information, Trade
Secrets and other intellectual property pursuant to applicable Regulations.


b. Third Party Information. I understand that the Company has received and in
the future will receive Third Party Information from third parties. I understand
that I have a duty to maintain the confidentiality of such Third Party
Information and to use it only for certain limited purposes. During the term of
my employment and thereafter, I will hold Third Party Information in the
strictest confidence and will not disclose Third Party Information to anyone
(other than personnel of the Company or its Affiliates who need to know such
information in connection with their work for the Company or its Affiliates) or
use Third Party Information (except in connection with my work for the Company)
unless expressly authorized by the Company in writing.


c. No Improper Use of Information of Prior Employers and Others. During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person. I will use in the performance of my duties only information which is
generally known and used by persons with training and experience comparable to
my own, which is common knowledge in the




--------------------------------------------------------------------------------




industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.


d. Non-Solicitation of Employees. I hereby agree that, during my employment and
the Term, I shall not (on behalf of myself or any other Person), directly or by
assisting others, solicit or attempt to solicit, any Person who (i) is or was an
employee or contractor with the Company at any point within the last twelve (12)
months of my employment with the Company, and (ii) with whom I had Material
Contact at any point during the twelve (12) months prior to the date my
employment with the Company terminates (whether or not such Person would commit
any breach of any contract by reason of leaving). It is understood that this
Section 3(d) shall not restrict me or my Affiliates from placing notices of
general solicitation of employment, nor from at any time soliciting or
attempting to solicit my brother, Albert Lee.


e. Additional Activities. I agree that during the period of my employment by the
Company I will not, without the Company’s express written consent, engage in any
employment or business activity which is competitive with, or would otherwise
conflict with, my employment by the Company, subject to the terms of Section 4
of the Employment Agreement.


f. Legal Process. In the event that I or any of my Affiliates is requested or
required (by deposition, interrogatories, requests for information or documents
in legal proceedings, subpoenas, civil investigative demand or similar process),
in connection with any Proceeding, to disclose any Confidential Information or
Trade Secrets during the applicable period specified in Section 3(a), I will
give the Company prompt written notice of such request or requirement so that
the Company may, at its expense, seek an appropriate protective order or other
remedy and/or waive compliance with the provisions of this Agreement, and I will
cooperate with the Company to obtain such protective order. In the event that
such protective order or other remedy is not obtained or the Company waives in
writing compliance with the relevant provisions of this Agreement, I will
furnish only that portion of the Confidential Information or Trade Secrets which
is legally required to be disclosed.


4. Assignment of Inventions.


a. Assignment. Subject to Sections 4(b) and 4(c), I hereby assign, and agree to
assign in the future when any such Inventions or Proprietary Rights are first
reduced to practice or first fixed in a tangible medium, as applicable, to the
Company all my right, title and interest in and to any and all inventions (and
all Proprietary Rights with respect thereto) whether or not patentable or
registrable under copyright or similar statutes, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment with the Company. Inventions assigned to the Company, or
to a third party as directed by the Company pursuant to this Section 4(a), are
hereinafter referred to as “Company Inventions.”






--------------------------------------------------------------------------------




b. Nonassignable Inventions. This Agreement does not apply to an Invention which
qualifies fully as a nonassignable Invention under Section 2870 of the
California Labor Code (hereinafter “Section 2870”). I have reviewed the
notification on Exhibit A (Limited Exclusion Notification) which is attached
hereto and incorporated herein by reference and agree that my signature on this
Agreement acknowledges receipt of the notification.


c. Prior Inventions. Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement. To preclude any possible uncertainty, I have set
forth on Exhibit B (Previous Inventions) which is attached hereto and
incorporated herein by reference a complete list of all Inventions that I have,
alone or jointly with others, conceived, developed or reduced to practice or
caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). If
disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement, I understand that I am not to list such Prior
Inventions in Exhibit B but am only to disclose a cursory name for each such
Invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure of such Invention has not been made for that reason. A space is
provided on Exhibit B for this purpose. If no such disclosure is made on Exhibit
B, I represent that there are no Prior Inventions. If, in the course of my
employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.


d. Obligation to Keep Company Informed. During the period of my employment and
the Term, I will promptly, but in any case within at least thirty (30) days
after creation, disclose to the Company fully and in writing all Inventions
authored, conceived or reduced to practice by me, either alone or jointly with
others, that are based on the Company’s Confidential Information or Trade
Secrets. In addition, I will promptly, but in any case within at least thirty
(30) days after creation, disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment, that are
based on the Company’s Confidential Information or Trade Secrets. At the time of
each such disclosure, I will advise the Company in writing of any Inventions
that I believe fully qualify for protection under Section 2870, and I will at
that time provide to the Company in writing all evidence necessary to
substantiate that belief. The Company will keep in confidence and will not use
for any purpose or disclose to third parties without my consent any confidential
information disclosed in writing to the Company pursuant to this Agreement
relating to Inventions that qualify fully for




--------------------------------------------------------------------------------




protection under the provisions of Section 2870. I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.


e. Government or Third Party. I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party (upon the
Company’s instruction), including without limitation the United States, as
directed by the Company.


f. Works for Hire. I acknowledge that all original works of authorship which are
made by me (solely or jointly with others) within the scope of my employment and
which are protectable by copyright are “Works Made For Hire,” pursuant to United
States Copyright Action (17 U.S.C., Section 101) and shall be the sole property
of the Company.


g. Enforcement of Proprietary Rights. I will assist the Company or its nominee
in every proper way to obtain, and from time to time enforce, United States and
foreign Proprietary Rights relating to Company Inventions in any and all
countries, and such Proprietary Rights and Company Inventions shall be and
remain the sole and exclusive property of the Company or its nominee, whether or
not patented or copyrighted. To that end, I will promptly execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness and assistance or cooperation in legal proceedings) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, I will promptly execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designee, and I will preserve any such
assignment of Proprietary Rights as Confidential Information. My obligation to
assist the Company with respect to Proprietary Rights relating to such Company
Inventions in any and all countries shall continue beyond the termination of my
employment, but the Company shall compensate me at a reasonable rate after my
termination for the time actually spent by me at the Company’s request on such
assistance.


In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph of this Section 4(g), I hereby irrevocably
designate and appoint the Company and its duly authorized officers and agents as
my agents and attorneys-in-fact, which appointment is coupled with an interest,
to act for and in my behalf to execute, verify and file any such documents and
to do all other lawfully permitted acts to further the purposes of the preceding
paragraph of this Section 4(g) with the same legal force and effect as if
executed by me. I hereby waive and quitclaim to the Company any and all claims,
of any nature whatsoever, which I now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.


h. Records. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Trade Secrets or Confidential Information developed by me
and all




--------------------------------------------------------------------------------




Company Inventions made or contributed to by me during the period of my
employment at the Company, which records shall be available to and remain the
sole property of the Company at all times.


i. Return of Company Documents. When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing, comprising or disclosing any Company Inventions,
Confidential Information, Trade Secrets, and/or Third Party Information. Prior
to leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement, which will include at a minimum the
certifications set forth in Exhibit C.


j. Right of Inspection. I understand and agree that any property situated on the
Company’s premises and/or owned or provided by the Company, including computers,
hard drives, servers, disks, thumb drives, flash drivers, other storage media,
filing cabinets, work areas, e-mail, smartphones, hand-held devices, and
beepers, are subject to inspection by Company personnel at any time with or
without notice and that I have no expectation of privacy in such things or
locations.


5. Additional Terms.


a. Injunctive Relief. I agree that, in the event of any breach or threatened
breach by me of any covenant, obligation or other provision set forth in this
Agreement: (i) the Company or its Affiliates shall be entitled (in addition to
any other remedy that may be available to it) to seek: (A) a decree or order of
specific performance or mandamus to enforce the observance and performance of
such covenant, obligation or other provision; and (B) an injunction restraining
such breach or threatened breach.


b. Notification of New Employer. In the event that I leave the employ of the
Company, I hereby consent to the notification of my new employer of my rights
and obligations under this Agreement.


c. Governing Law. This Agreement will be governed by and construed according to
the laws of the State of California without regard to its conflict of law rules.


d. Venue. Any action, suit or other legal proceeding arising under or relating
to this Agreement or the interpretation or enforcement of any provision of this
Agreement (including an action, suit or other legal proceeding based upon
willful misconduct, intentional misrepresentation or fraud) shall be filed
exclusively in the state or federal courts in San Francisco, California. Each
party to this Agreement: (i) expressly and irrevocably consents and submits to
the exclusive jurisdiction of each state and federal court located in San
Francisco, California in connection with any such action, suit or legal
proceeding; (ii) agrees that each state and federal court located in San
Francisco, California shall be deemed to be a convenient forum; and (iii) agrees
not to assert (by way of motion, as a defense or otherwise), in any such action,
suit or legal proceeding




--------------------------------------------------------------------------------




commenced in any state or federal court located in San Francisco, California,
any claim that such party is not subject personally to the jurisdiction of such
court, that such action, suit or legal proceeding has been brought in an
inconvenient forum, that the venue of such action, suit or legal proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.


e. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.


f. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.


g. Survival. I agree that the provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor-in-interest or other assignee, regardless of the reason or
reasons for termination and whether such termination is voluntary or involuntary
on my part.


h. Employment. I agree and understand that nothing in this Agreement shall
confer any right with respect to continuation of employment by the Company, nor
shall it interfere in any way with the “at will” nature of my employment or my
right or the Company’s right to terminate my employment at any time, with or
without cause, subject to the terms and conditions set forth in the Employment
Agreement.
i. Waiver. No waiver by the Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other right.
The Company shall not be required to give notice to enforce strict adherence to
all terms of this Agreement.


j. Advice of Counsel. I acknowledge that, in executing this Agreement, I have
had the opportunity to seek the advice of independent legal counsel, and I have
read and understood all of the terms and provisions of this Agreement. This
Agreement shall not be construed against any party by reason of the drafting or
preparation hereof.


k. Assignment. I acknowledge that I shall not be entitled to assign or delegate
any of my rights or obligations hereunder without the prior written consent of
the Company. Any assignment by me in violation of this provision shall be void.
The




--------------------------------------------------------------------------------




Company shall be entitled to assign and/or delegate any of its rights or
obligations hereunder without my prior written consent.


l. Modification. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise amended, in whole or in part, except by an
instrument in writing, signed by me and the Company. I agree that any subsequent
change or changes in my duties, salary, or compensation shall not affect the
validity or scope of this Agreement.


m. Entire Agreement. The obligations in this Agreement shall apply to any time
during which I was previously employed, or am in the future employed, by the
Company as a consultant if no other agreement governs nondisclosure and
assignment of inventions during such period. This Agreement, together with the
Employment Agreement as incorporated herein, is the final, complete and
exclusive agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us.


n. Headings. The title, headings, and captions used in this Agreement are for
convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.


o. Counterparts and Exchanges by Electronic Transmission or Facsimile. This
Agreement may be executed in several counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. The exchange of a fully executed Agreement (in counterparts or
otherwise) by electronic transmission in .PDF format or by facsimile shall be
sufficient to bind the parties to the terms and conditions of this Agreement. A
facsimile or scanned (e.g., .PDF, .GIF, etc.) signature shall be deemed to be an
original.


IN WITNESS WHEREOF, the Parties hereto have hereunto affixed their hands and
seals effective as of the date written below.


[Signature page follows]




--------------------------------------------------------------------------------






I HAVE READ THE FOREGOING AGREEMENT AND I UNDERSTAND FULLY MY OBLIGATIONS
THEREUNDER, AND MY SIGNATURE BELOW, I BIND MYSELF TO COMPLY WITH SUCH
OBLIGATIONS.


Dated:     2/3/15                


/s/ Michael Lee            
Michael Lee


ACCEPTED AND AGREED TO:


Under Armour, Inc.


By: /s/ John Stanton            
Its: SVP, General Counsel & Secretary






